IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RASHAN MICKENS,                            : No. 109 EM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PHILADELPHIA COUNTY COURT OF               :
COMMON PLEAS,                              :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.